                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

  JOHN M. KLUGE,                              )
                                              )
                             Plaintiff,       )
                                              )
                     vs.                      )      No. 1:19-cv-2462-JMS-DLP
                                              )
  BROWNSBURG COMMUNITY SCHOOL                 )
  CORPORATION,                                )
                                              )
                             Defendant.       )

                FINAL JUDGMENT PURSUANT TO FED. R. CIV. P. 58

       For the reasons set forth in the Court's Order entered this day, the Court now enters

FINAL JUDGMENT against Plaintiff and in favor of Defendant, such that Plaintiff shall take

nothing by way of his Complaint.




         Date: 7/12/2021




Distribution via ECF only to all counsel of record
